Citation Nr: 1421226	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment.

(The issues of whether there was clear and unmistakable error in a March 11, 2003 Board decision denying entitlement to service connection for diabetes mellitus, and whether new and material evidence has been received to reopen claims for entitlement to service connection for diabetes mellitus and residuals of a right eye injury and entitlement to service connection for those disabilities, are the subject of separate Board decisions.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from December 1955 to October 1957, and had multiple periods of active duty for training (ACDUTRA) with the National Guard from December 1957 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for loss of all toes on left foot.

As the appellant is being represented by an attorney on this particular issue, and has a different representative as to other issues that are before the Board, a separate Board decision is being issues on this matter pursuant to BVA Directive 8430, § 14(c)(11) (where an appellant has different representative on different issues, separate decisions will be issued on the matters addressed by each representative).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reflect that the appellant underwent transmetatarsal amputation of the left foot in February 2006, due to complications from diabetes mellitus.  The appellant contends that this was due to negligent treatment of left foot ulcers by VA, as indicated by the fact that subsequent ulcers were successfully treated with stents in his veins.

The Court has recently held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).  The Board finds that the appellant has met this low threshold and is entitled to an opinion on whether negligent VA treatment was the proximate cause of the amputation of the toes on his left foot.  It should also be opined as to whether the amputations were due to an event that was not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an appropriate physician to review the appellant's VA claims file and provide an opinion as to whether VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault in treating the appellant's left foot ulcers resulted in the amputation of his toes.  In the alternative, the examiner should also opine as to whether the amputation was a result of an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment.  If any benefit sought on appeal remains denied, furnish the appellant and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

